Title: Sunday 24th.
From: Adams, John Quincy
To: 


       This morning I went to Pappa’s to go to meeting with him. We Went first to Mr. Dana’s but he could not go with us and we went and heard a Sermon. The text was.
       Then he which had received the one talent came, and Said Lord, I Knew thee that thou art an hard man, reaping where thou hast not sown, and gathering where thou hast not strawed. Matthew. c. 25 v. 24th.
       After Church we came home and at about two o clock Commodore Gillon came here and went out to dinner with Pappa. We got back to school at about 10 o clock.
      